DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 11/4/2022 has been entered and fully considered. Claims 1-3 and 5-21 are pending. Claim 4 is cancelled. Claims 1, 12, 20 and 21 are amended. 


Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not teach or suggest “control the user interface to output a second notification at a fourth time when the amount of aerosol capable of being supplied from the atomizer exceeds a predetermined threshold value by supplying voltage from the battery to the heating resistor, the fourth time being after the first time and before the second”. The circuitry does not require manual input. While the user may be capable of performing the exact sequence of actions at the correct times, the controller isn’t necessarily configured to perform the claimed actions. 
Examiner partially agrees. The application of power, initially, is manually controlled insomuch as the start of the pulse application of power is initiated and then controlled by the controller thereafter. Thus, the application of power to the heating resistor as a signal between the first and second times is not something that can be manually performed by CHOI. However, as will be explained below, the newly added limitations appear to allow a claim interpretation of displaying the voltage output during the first period of time, so long as it’s after the first time and before the second time. 
The amendments to the claims will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________
Claims 1-3, 5-7, 9, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MORRISON et al. (US 2006/0201501) and MAHARAJH et al. (US 2006/0047368).
With respect to claims 1 and 21, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses a display unit, 90, (Paragraph [0049]), such as a light emitting device and a display unit (Paragraphs [0014], [0092] and [0102]) for outputting a notification to a user (Paragraph [0081]). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]-[0080]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0082]-[0093] and [0107]-[0112]; Figure 6-8). 
As seen in figure 6, the power is supplied for a time (e.g., S1_t1) at a first time, when the user presses the button, and after said first amount of time has passed the pulse is stopped (e.g., S1-T1 is no longer pressed) (Paragraph [0107]-[0112]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). Thus, in a case that it is determined that the input (e.g., S1-T1 activated) has been received, the operation of supplying voltage from the battery to the heater begins at a first time (e.g., S2-T1) and for a first duration. Once this first duration has passed, the operation of supplying voltage to the heater is stopped at a time and for a duration (e.g., S2_T2). This cycle repeats for the duration of S1_T1 thus forming a second, third fourth, etc. restart periods with interleaving stopping periods of voltage supplied to the heater. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Second duration)]
[AltContent: textbox (Fourth time occurs sometime along this arrow)]









CHOI discloses that the user interface displays two windows, DP2 and DP1, when the display is turned on, wherein the display is controlled by the controller (Paragraphs [0081], [0082], [0014]).  The atomizer is turned on by pressing of the button to display the mode of operation in DP1 (Paragraphs [0077], [0078], [0084]-[0087]). Thus, the first notification provided once the button is pressed is represented by the display showing “automatic” mode is selected.  CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081]-[0086], [0093]) while in use. The voltage continuously displayed in DP2 represents the claimed second notification that is displayed while power is being switched on and off to heat the liquid to form aerosol. Since this voltage is continuously displayed, it is displayed after the first time and during the first amount of time, and before the second time, which is represented by the fourth time in annotated figure 6, above. Moreover, during the first amount of time the voltage is being applied, and is shown on said display. As such the second notification is being represented by the application of said voltage and displayed on said display. 
CHOI does not explicitly disclose that the output device is capable of displaying that the amount of aerosol that is capable of being supplied from the atomizer exceeds a threshold value. MORRISON et al. discloses that the device includes a liquid detection system that provides a warning to the user when the liquid level has reached a threshold level. In addition to this warning, there is an additional warning to indicate when the level of the liquid is approaching the threshold level (Paragraphs [0125]-[0129]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the control circuitry of CHOI with the detection system of MORRISON et al. whereby the user can be notified of low and empty atomizer liquid levels such that they can notified to refill the atomizer when needed. 
The low liquid level warning also represents the claimed notification of an amount of aerosol that is capable of being supplied above a threshold (e.g., no liquid). 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied and that the amount of aerosol continually rises in accordance with a curve of a supply amount of aerosol, which is programmed to the circuitry in advance. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). MAHARAJH et al. further discloses that the aerosolizer is operated intermittently (Paragraph [0053]) using a switching arrangement for applying power to the heater (Paragraph [0056]), which is controlled by the controller according to a program (Paragraph [0057]), and allows for on/off switching of the heater to achieve a target resistance and temperature (Paragraph [0059], [0082]). The programming controls the power to the heater so that upon startup, the temperature can raise to the target temperature and then the power is cycled on and off to maintain the target temperature (Paragraphs [0060-0070]). Thus, the quantity of vaporizing is controlled by the output of the heater (Paragraph [0086]) and keeps the aerosolized amount constant for optimal human inhalation (Paragraph [0093]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating profile as preprogrammed into the controller of CHOI, thereby starting and stopping the operation of power to the heater, as taught by MAHARAJH et al., so that the amount of aerosol can remain constant and appropriate for human inhalation. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by switching the voltage of CHOI to the heater.   Moreover, the amount of aerosol generated when the voltage is switched off implicitly represents the upper limit of aerosol provided, which is correlated to the temperature of the heater, and the amount of aerosol being generated when the voltage is turned on represent the lower limit. 
With respect to claim 2, CHOI discloses that the output device is configured to display remaining power and number of inhales (Paragraph [0081] and [0087]) Thus, the controller is configured to display a third notification (e.g., remaining puffs) at a third amount of time (e.g., a cumulative amount of time since the first time). 
With respect to claim 3, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the first and second notifications are configured to be displayed non-continuously.
With respect to claim 5, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the circuitry is implicitly configured to display a third or fourth notification on the display between toggling between first and second notifications. 
With respect to claim 6, CHOI discloses that the display is an organic light emitting display (Paragraph [0049]). Thus, the notifications are capable of being the same type of notification (e.g., illuminated notifications). 
With respect to claim 7, CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 



With respect to claim 9, As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, act. amount of time have said first time). 
Thus, the circuitry is capable of supplying power and aerosol doesn’t fall below a lower limit (e.g., To keep the generation of aerosol at about 1.5 mg/sec)
With respect to claim 10, MAHARAJH et al. discloses that when the temperature (due to low resistance) is too low, the droplets and fluid will drip from the heater (Paragraph [0119]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to restart the power supply to the heater, after the second amount of time, such that a temperature increases and prevents fluid from building up from the large droplets (e.g., condensation). 
With respect to claim 12, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses a display unit, 90, (Paragraph [0049]), such as a light emitting device (equivalent to the LED for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph purposes) for output a notification to a user (Paragraph [0081]). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 6, the power is supplied for a time (e.g., S1_t1) at a first time, when the user presses the button, and after said first amount of time has passed the pulse is stopped (e.g., S1-T1 is no longer pressed) (Paragraph [0107]-[0112]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). Thus, in a case that it is determined that the input (e.g., S1-T1 activated) has been received, the operation of supplying voltage from the battery to the heater begins at a first time (e.g., S2-T1) and for a first duration. Once this first duration has passed, the operation of supplying voltage to the heater is stopped at a time and for a duration (e.g., S2_T2). This cycle repeats for the duration of S1_T1 thus forming a second, third fourth, etc. restart periods with interleaving stopping periods of voltage supplied to the heater. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Second duration)]









CHOI discloses that the user interface displays two windows, DP2 and DP1, when the display is turned on, wherein the display is controlled by the controller (Paragraphs [0081], [0082], [0014]).  The atomizer is turned on by pressing of the button to display the mode of operation in DP1 (Paragraphs [0077], [0078], [0084]-[0087]) thus starting power being supplied to the heater. Thus, the first notification provided once the button is pressed is represented by the display showing “automatic” mode is selected, and voltage is being supplied to the heater.  CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081]-[0086], [0093]) while in use. The voltage continuously displayed in DP2 represents the claimed second notification that is displayed while power is being switched on and off to heat the liquid to form aerosol. Since this voltage is continuously displayed, it is displayed during the time and during the first amount of time, which is represented by the fourth time in annotated figure 6, above. Moreover, during the first amount of time the voltage is being applied, and is shown on said display. As such the second notification is being represented by the application of said voltage and displayed on said display. 

CHOI does not explicitly disclose that the output device is capable of displaying that the amount of aerosol that is capable of being supplied from the atomizer exceeds a threshold value. MORRISON et al. discloses that the device includes a liquid detection system that provides a warning to the user when the liquid level has reached a threshold level. In addition to this warning, there is an additional warning to indicate when the level of the liquid is approaching the threshold level (Paragraphs [0125]-[0129]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the control circuitry of CHOI with the detection system of MORRISON et al. whereby the user can be notified of low and empty atomizer liquid levels such that they can notified to refill the atomizer when needed. 
The low liquid level warning also represents the claimed notification of an amount of aerosol that is capable of being supplied above the threshold (e.g., no liquid). Specifically, with the output device notifying the user of the voltage and resistance of the heater, the user can determine that the device is capable of heating the aerosol source and producing aerosol. With the output device notifying the user that there is an aerosol source present to be aerosolized, the user can be notified that the device is capable of producing aerosol with said heat. 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figures 6-8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
CHOI discloses that the output device is configured to display remaining power and number of inhales (Paragraph [0081] and [0087]) Thus, the controller is configured to display a third notification (e.g., remaining puffs) at a third amount of time (e.g., a cumulative amount of time since the first time). 
As seen in the annotated figure 6 of CHOI, above, the first amount of time is less than the second amount of time, which is less than the third amount of time. 
Specifically, with the output device notifying the user of the voltage and resistance of the heater, the user can determine that the device is capable of heating the aerosol source and producing aerosol. With the output device notifying the user that there is an aerosol source present to be aerosolized, the user can be notified that the device is capable of producing aerosol with said heat. 
CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the second notification is capable of being displayed on the user interface, by toggling through the display settings, at a time after the first time and before the second time. Specifically, after the user turns on the device and power is being supplied to the heater, the user can manually toggle through the display to show the level of aerosol source before the heater is turned off. Moreover, the user is capable of doing this after the temperature is at its maximum, or steady state, when the aerosol has already been supplied but before the heater is switched off again at the second time. 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all of the structural limitations of the claim. See, MPEP 2114, II. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . 
In the instant case, the operation of the user interface to output a notification is a manner in which the device is used and does not impart patentability to the claims. As noted above, the modified device of CHOI is capable of performing the claimed function. 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied and that the amount of aerosol continually rises in accordance with a curve of a supply amount of aerosol, which is programmed to the circuitry in advance. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). MAHARAJH et al. further discloses that the aerosolizer is operated intermittently (Paragraph [0053]) using a switching arrangement for applying power to the heater (Paragraph [0056]), which is controlled by the controller according to a program (Paragraph [0057]), and allows for on/off switching of the heater to achieve a target resistance and temperature (Paragraph [0059], [0082]). The programming controls the power to the heater so that upon startup, the temperature can raise to the target temperature and then the power is cycled on and off to maintain the target temperature (Paragraphs [0060-0070]). Thus, the quantity of vaporizing is controlled by the output of the heater (Paragraph [0086]) and keeps the aerosolized amount constant for optimal human inhalation (Paragraph [0093]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating profile as preprogrammed into the controller of CHOI, thereby starting and stopping the operation of power to the heater, as taught by MAHARAJH et al., so that the amount of aerosol can remain constant and appropriate for human inhalation. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by switching the voltage of CHOI to the heater.   Moreover, the amount of aerosol generated when the voltage is switched off implicitly represents the upper limit of aerosol provided, which is correlated to the temperature of the heater, and the amount of aerosol being generated when the voltage is turned on represent the lower limit. 
With respect to claim 13, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the first, second and third notifications are configured to be displayed non-continuously.
With respect to claim 14, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the circuitry is implicitly configured to display a third or fourth, etc. notification. Thus, one of the additional notifications are not displayed in between toggling between first and second notifications. 
With respect to claim 15, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the circuitry is implicitly configured to display a third or fourth, etc. notification. Thus, one of the additional notifications are not displayed in between toggling between first and second notifications. 
With respect to claim 16, CHOI discloses that the display is an organic light emitting display (Paragraph [0049]). Thus, the notifications are capable of being the same type of notification (e.g., illuminated notifications). 
With respect to claim 17, CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 6, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 


With respect to claim 19,  As seen in figures 6 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of supplying power and aerosol doesn’t fall below a lower limit (e.g., the amount of aerosol being generated when the voltage is turned on to the heater)
With respect to claim 20, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses a display unit, 90, (Paragraph [0049]), such as a light emitting device (equivalent to the LED for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph purposes) for output a notification to a user (Paragraph [0081]). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 6, the power is supplied for a time (e.g., S1_t1) at a first time, when the user presses the button, and after said first amount of time has passed the pulse is stopped (e.g., S1-T1 is no longer pressed) (Paragraph [0107]-[0112]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). Thus, in a case that it is determined that the input (e.g., S1-T1 activated) has been received, the operation of supplying voltage from the battery to the heater begins at a first time (e.g., S2-T1) and for a first duration. Once this first duration has passed, the operation of supplying voltage to the heater is stopped at a time and for a duration (e.g., S2_T2). This cycle repeats for the duration of S1_T1 thus forming a second, third fourth, etc. restart periods with interleaving stopping periods of voltage supplied to the heater. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Second duration)]









CHOI discloses that the user interface displays two windows, DP2 and DP1, when the display is turned on, wherein the display is controlled by the controller (Paragraphs [0081], [0082], [0014]).  The atomizer is turned on by pressing of the button to display the mode of operation in DP1 (Paragraphs [0077], [0078], [0084]-[0087]) thus starting power being supplied to the heater. Thus, the first notification provided once the button is pressed is represented by the display showing “automatic” mode is selected, and voltage is being supplied to the heater.  CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081]-[0086], [0093]) while in use. The voltage continuously displayed in DP2 represents the claimed second notification that is displayed while power is being switched on and off to heat the liquid to form aerosol. Since this voltage is continuously displayed, it is displayed during the time and during the first amount of time, which is represented by the fourth time in annotated figure 6, above. Moreover, during the first amount of time the voltage is being applied, and is shown on said display. As such the second notification is being represented by the application of said voltage and displayed on said display. 
CHOI does not explicitly disclose that the output device is capable of displaying that the amount of aerosol that is capable of being supplied from the atomizer exceeds a threshold value. MORRISON et al. discloses that the device includes a liquid detection system that provides a warning to the user when the liquid level has reached a threshold level. In addition to this warning, there is an additional warning to indicate when the level of the liquid is approaching the threshold level (Paragraphs [0125]-[0129]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the control circuitry of CHOI with the detection system of MORRISON et al. whereby the user can be notified of low and empty atomizer liquid levels such that they can notified to refill the atomizer when needed. 
The low liquid level warning also represents the claimed notification of an amount of aerosol that is capable of being supplied above the threshold (e.g., no liquid). Specifically, with the output device notifying the user of the voltage and resistance of the heater, the user can determine that the device is capable of heating the aerosol source and producing aerosol. With the output device notifying the user that there is an aerosol source present to be aerosolized, the user can be notified that the device is capable of producing aerosol with said heat. 
CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the second notification is capable of being displayed on the user interface, by toggling through the display settings, at a time after the first time and before the second time. Specifically, after the user turns on the device and power is being supplied to the heater, the user can manually toggle through the display to show the level of aerosol source before the heater is turned off. Moreover, the user is capable of doing this after the temperature is at its maximum, or steady state, when the aerosol has already been supplied but before the heater is switched off again at the second time. 
In the instant case, the operation of the user interface to output a notification is a manner in which the device is used and does not impart patentability to the claims. As noted above, the modified device of CHOI is capable of performing the claimed function. 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied and that the amount of aerosol continually rises in accordance with a curve of a supply amount of aerosol, which is programmed to the circuitry in advance. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). MAHARAJH et al. further discloses that the aerosolizer is operated intermittently (Paragraph [0053]) using a switching arrangement for applying power to the heater (Paragraph [0056]), which is controlled by the controller according to a program (Paragraph [0057]), and allows for on/off switching of the heater to achieve a target resistance and temperature (Paragraph [0059], [0082]). The programming controls the power to the heater so that upon startup, the temperature can raise to the target temperature and then the power is cycled on and off to maintain the target temperature (Paragraphs [0060-0070]). Thus, the quantity of vaporizing is controlled by the output of the heater (Paragraph [0086]) and keeps the aerosolized amount constant for optimal human inhalation (Paragraph [0093]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating profile as preprogrammed into the controller of CHOI, thereby starting and stopping the operation of power to the heater, as taught by MAHARAJH et al., so that the amount of aerosol can remain constant and appropriate for human inhalation. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by switching the voltage of CHOI to the heater.   Moreover, the amount of aerosol generated when the voltage is switched off implicitly represents the upper limit of aerosol provided, which is correlated to the temperature of the heater, and the amount of aerosol being generated when the voltage is turned on represent the lower limit. 
While CHOI does not explicitly disclose a method of actively performing the above mentioned functions of the device. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to:
actively use the controller to determine if the input has been received by the button so that the device can generate aerosol, and:
once the input is received, outputting various forms of information on the user interface, such as voltage, temperature, number of puffs remaining, etc., and actively starting the pulse width/interval controlled power from the battery to the heater in the atomizer;
outputting a second notification by toggling through the menu to observe the various forms of information provided by the device, and then finding the menu that shows the amount of aerosol substance left in the device so that the user can determine if a refill is necessary. 

One of ordinary skill in the art would appreciate performing the active steps noted above with the device of CHOI so that the device can be turned on and used. 
CHOI further discloses the application of power and then the stopping of powder after a first amount of time has lapsed since the first time (Figures 6-8) and then restarting the power output after a second amount of time has lapsed from the first time (Figured 6-8). 
CHOI also does not explicitly disclose the active step of outputting a first notification to the user and a second notification to the user in a case that aerosol is capable of being supplied. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to actively output the first and second notifications of modified CHOI to the user via the display so that the proper information can be conveyed to the user during use.

_________________________________________________________________________
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MORRISON et al. (US 2006/0201501) and MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5-7, 9, 12-17 and 19-21 above, and further in view of PELEG et al. (US 2013/0284192).
With respect to claim 8, modified CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (CHOI; Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (CHOI; Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (CHOI; Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
Modified CHOI does not explicitly disclose that the controller is configured to stop supply also after a predetermined number of puffing actions have taken place. PELEG et al. discloses that the controller may disable the powder supplied when an allowed number of puffs has been reached (Paragraph [0075]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power of modified CHOI also as a response to the number of puffs taken, as taught by PELEG et al. so that the user is unable to over-smoke from the device. 
With respect to claim 18, modified CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (CHOI; Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (CHOI; Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (CHOI; Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a fourth amount of time has lapsed since the first time. 
Modified CHOI does not explicitly disclose that the controller is configured to stop supply also after a predetermined number of puffing actions have taken place. PELEG et al. discloses that the controller may disable the powder supplied when an allowed number of puffs has been reached (Paragraph [0075]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power of modified CHOI also as a response to the number of puffs taken, as taught by PELEG et al. so that the user is unable to over-smoke from the device. 


____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MORRISON et al. (US 2006/0201501) and MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5-7, 9, 12-17 and 19-21above, and further in view of FLICK (US 2014/0299141).
With respect to claim 11, modified CHOI does not explicitly disclose that the circuitry is configured to control the heater so that the temperature thereof does not increase due to puffing. FLICK discloses that the temperature profile of the heater is regulated in a stage of heating so that the temperature thereof is held constant during the puff (Paragraphs [0067], [0069]; Figure 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller of modified CHOI to control the temperature of the heater to be constant during puffing as taught by FLICK so that the amount and density of the aerosol generated can be controlled. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745